          Case 3:16-md-02741-VC Document 3986 Filed 06/03/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC
 This document relates to:
                                                     ORDER RE PENDING MOTION TO
 Graef v. Monsanto, 3:19-cv-02316-VC
                                                     DISMISS IN GRAEF V. MONANSANTO

                                                     Dkt. No. 3626




       By 5:00 pm on June 4, 2019, defendant Azusa Pacific University is directed to refile its

motion to dismiss on both the member case docket for Graef v. Monsanto, 19-cv-02316-VC, and

the docket for the MDL, 16-md-02741-VC. When Azusa Pacific University refiles its motion, it

should reset the hearing for a date at least 35 days after the filing of the motion. See Civil Local

Rule 7-2(a). The hearing set for June 6, 2019, is vacated.

       IT IS SO ORDERED.

Date: June 3, 2019                                            ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
